t c memo united_states tax_court william c thompson petitioner v commissioner of internal revenue respondent docket no 11350-12l filed date william scott phinney for petitioner nhi t luu for respondent memorandum opinion guy special_trial_judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner filed an objection to respondent’s motion on date the court conducted an evidentiary hearing in this case in portland oregon on date and counsel for both parties appeared and were heard background petitioner failed to file federal_income_tax returns for and years in issue and on date respondent prepared substitutes for returns pursuant to sec_6020 sometime in late or early respondent issued notices of deficiency to petitioner for the years in issue petitioner did not file a petition for redetermination with the court and on date respondent entered assessments against petitioner and issued notices of balances due for the following amounts year deficiency additions to tax sec_6651 sec_6654 interest dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioner failed to pay the amounts due on date respondent issued to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing cdp_notice for the respondent subsequently assessed nominal amounts for collection fees and costs for the years in issue years in issue on date respondent filed a notice_of_federal_tax_lien nftl in dallas county texas texas nftl in respect of the amounts due for the years in issue four years later on date respondent issued to petitioner a second cdp_notice for the years in issue on date respondent filed an nftl with the oregon secretary of state oregon nftl the texas nftl and the oregon nftl stated in pertinent part with respect to each assessment below a reference to the assessments listed by the court in the table above unless notice of lien is refiled by the date in column e date this notice shall constitute the certificate_of_release_of_lien as defined in sec_6325 respondent subsequently filed nftls in several other local jurisdictions throughout the state of oregon petitioner did not submit to the internal_revenue_service office of appeals appeals_office a request for an administrative hearing under sec_6320 in response to either of the aforementioned cdp notices on date respondent entered assessments against petitioner for additions to tax under sec_6651 for failure_to_pay_tax required to be sec_6323 provides in relevant part that the secretary may refile an nftl during the 1-year period ending years and days after the date tax is assessed shown on a return of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively on date petitioner filed a petition with the court at docket no 11905-11l seeking review of a proposed levy for the years to and the court dismissed the case by order of dismissal for lack of jurisdiction entered date on the ground respondent did not issue to petitioner a notice_of_determination that would permit him to invoke the court’s jurisdiction petitioner filed an appeal with the u s court_of_appeals for the ninth circuit during the course of the appeal the government filed a motion with the court_of_appeals stating that contrary to information provided to this court a notice_of_determination concerning a proposed levy had been issued to petitioner on date in respect of his tax_liabilities for to and to and therefore the court lacked jurisdiction on the ground the petition was not filed within the 30-day period prescribed in sec_6330 on date the court_of_appeals issued an unpublished memorandum sec_6651 provides for an addition_to_tax in the event a taxpayer fails to pay any amount in respect of any_tax required to be shown on a return specified in sec_6651 which is not so shown within calendar days from the date of notice_and_demand therefor or business days if the amount for which such notice_and_demand is made equals or exceeds dollar_figure affirming the dismissal of the case for lack of jurisdiction on the alternative ground the petition for review was not timely filed in the meantime respondent did not refile the nftls in texas or oregon consequently by their express terms the texas and oregon nftls served as certificates of release of lien and the underlying lien was automatically released on date respondent subsequently determined that the periods of limitation governing collection remained open for the years in issue and that the lien had been released in error accordingly on date respondent filed with the oregon secretary of state a form a revocation of certificate of release of federal_tax_lien which stated in pertinent part i certify that we mistakenly allowed a notice_of_federal_tax_lien filed against petitioner to operate as a certificate of release i declare that the automatic release of the notice_of_federal_tax_lien is revoked and that the lien is reinstated as provided the court_of_appeals stated in its memorandum that although petitioner was directed to file a response to the government’s motion he failed to do so respondent determined that the periods of limitation governing collection against petitioner were tolled while the appeals_office conducted an administrative hearing in respect of a proposed levy for the years in issue see sec_6330 and while the appeals_office reviewed petitioner’s proposed offer-in- compromise see sec_6331 under sec_6325 on date respondent sent a copy of the form a to petitioner on date respondent executed an nftl in respect of petitioner’s unpaid tax_liabilities for to nftl although respondent subsequently mailed the nftl to the oregon secretary of state the record does not reflect the date it was mailed or delivered on date the appeals_office received from petitioner a form request for a collection_due_process or equivalent_hearing dated date indicating that he was challenging an nftl and a proposed levy for the years in issue on date the oregon secretary of state recorded the nftl and on date respondent issued to petitioner a cdp_notice informing him of his right to request an administrative hearing on date the appeals_office sent a letter to petitioner responding to his request for an administrative hearing the letter states in pertinent part that the secretary acted appropriately in issuing forms a and petitioner’s respondent issued several other forms a in respect of various nftls filed in oregon and oklahoma there is no indication in the record that respondent issued a form a in respect of the texas nftl petitioner contends that the periods of limitation governing collection have expired for the years in issue and that respondent is barred from reinstating the lien request for an administrative hearing was not timely in the light of his failure to respond to the cdp_notice issued to him on date on date petitioner filed with the court a petition seeking review of the appeals_office letter dated date respondent moves to dismiss the petition on the ground the appeals_office letter does not constitute a notice_of_determination under sec_6320 or sec_6330 that would permit petitioner to invoke the court’s jurisdiction discussion sec_6201 provides in relevant part that the secretary is authorized and required to assess all taxes determined by a taxpayer or the secretary on returns made in accordance with the code the secretary normally has years from the date of assessment to collect tax that is due sec_6502 if a person liable for a tax fails to pay it after a demand for payment is made see sec_6303 a lien arises in favor of the united_states upon all property and rights to property belonging to such person for the unpaid amount including as discussed in greater detail below respondent now concedes that petitioner is entitled to an administrative hearing under sec_6320 in respect of the sec_6651 additions to tax assessed in the petition arrived at the court in an envelope bearing a u s postal service postmark dated date it appears that petitioner was residing in oregon at the time the petition was filed interest see sec_6321 the lien imposed by sec_6321 arises when the tax is assessed pursuant to sec_6201 and continues until the underlying liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 the lien imposed by sec_6321 is not valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor however until the secretary files an nftl as described in sec_6323 see sec_6323 sec_6320 provides that the secretary shall notify the person described in sec_6321 of the filing of an nftl under sec_6323 and that such notice shall inform the person of his or her right to request an administrative hearing with the appeals_office the secretary must issue a certificate of release of a lien within days after the day on which he determines that the liability for the amount assessed has been fully satisfied or becomes legally unenforceable sec_6325 if the secretary determines that a certificate_of_release_of_lien was issued improvidently or erroneously however and if the period of limitation governing collection of the underlying liability has not expired the secretary may revoke the certificate_of_release_of_lien and reinstate the lien by mailing notice of such revocation to the person against whom the tax was assessed at his last_known_address and by filing notice of such revocation in the same office in which the nftl to which it relates was filed sec_6325 and b sec_301_6325-1 proced admin regs the flush language of sec_6325 provides that a reinstated lien shall have the same force and effect until the expiration of the period of limitation on collection after assessment as a lien imposed by sec_6321 the underlying tax_liability that is the subject of a reinstated lien remains until the tax is paid in full or the period of limitation on collection expires see sec_301 f iii b proced admin regs see also 136_tc_463 the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 116_tc_263 see also rule b sec_6330 provides that a taxpayer ha sec_30 days following the issuance of a notice_of_determination by the appeals_office to file a petition for review with the court see 117_tc_122 114_tc_492 in the absence of a notice_of_determination however the court lacks jurisdiction to review the filing of an nftl or a proposed levy pursuant to sec_6320 or sec_6330 see 117_tc_159 respondent contends that the court should dismiss this case on the ground that the appeals_office letter dated date is not a notice_of_determination that would permit petitioner to invoke the court’s jurisdiction pursuant to sec_6320 and sec_6330 petitioner asserts that the secretary’s decision to issue form a revoking the certificate_of_release_of_lien and to refile an nftl with the oregon secretary of state provided him with the right which he asserts he timely exercised to request an administrative hearing pursuant to sec_6320 petitioner further avers that the appeals_office letter dated date denying his request for a hearing should be treated as the equivalent of a notice_of_determination consistent with the court’s holding in 119_tc_252 under the unique circumstances of this case we conclude that the appeals_office letter dated date served as a notice_of_determination only insofar as it embodied respondent’s determination to proceed with collection of the assessments respondent entered in date for clarity we will first discuss the relationship between the appeals_office letter and the assessments respondent entered in date and then we will turn to the assessments respondent entered in date assessments entered in date respondent entered assessments against petitioner for tax additions to tax under sec_6651 and sec_6654 and interest on date those assessments were included in the unpaid amounts listed in the texas nftl which was the subject of the cdp_notice the record reflects that petitioner failed to submit to respondent a request for an administrative hearing in respect of the cdp_notice petitioner has not suggested that the cdp_notice was not sent to his last_known_address or that it is otherwise invaliddollar_figure upon the issuance of a cdp_notice a taxpayer normally is entitled to one administrative hearing with respect to the taxable_period to which the unpaid tax relates sec_6320 131_tc_1 aff’d 325_fedappx_448 7th cir if the taxpayer does not timely request an administrative hearing in response to a cdp_notice regarding an nftl he or she forgoes the right to an administrative hearing and judicial review in respect of the original nftl as well as any subsequent nftls the secretary might file for the it is worth noting that petitioner did not take any_action in response to the second cdp_notice issued to him on date in respect of the oregon nftl same taxable periods and the same unpaid tax_liabilities see 126_tc_183 finding taxpayer did not submit a timely request for an administrative hearing with the appeals_office following the issuance of a cdp_notice regarding an nftl filed in florida and therefore the taxpayer was not entitled to an administrative hearing after the secretary filed a second nftl in illinois for the same taxable periods sec_301_6320-1 q a-b1 proced admin regs petitioner was entitled to request an administrative hearing in response to the cdp_notice issued to him in respect of the texas nftl but he failed to do so consistent with the court’s holding in inv research assocs petitioner’s opportunity under sec_6320 for an administrative hearing and judicial review of the texas nftl as well as all subsequent nftls the secretary filed for the same taxable periods and in respect of the same unpaid tax_liabilities has long since expired petitioner cites no authority for the proposition that the forms a notice of revocation of certificate_of_release_of_lien that the secretary issued in this case provided an opportunity for an administrative hearing and or judicial review under sec_6320 and we are aware of none as previously discussed sec_6325 and the regulations underlying that provision prescribe a procedure under which the secretary may revoke a certificate_of_release_of_lien and reinstate the underlying lien by sending notice of such revocation to the person against whom the tax was assessed at his last_known_address and by filing notice of such revocation in the same office in which the nftl to which it relates was filed sec_6325 and b sec_301_6325-1 proced admin regs the flush language of sec_6325 provides that a lien reinstated in this manner shall have the same force and effect until the expiration of the period of limitation on collection after assessment as a lien imposed by sec_6321 it is noteworthy that the notice of revocation of certificate_of_release_of_lien described in sec_6325 is designed to serve a specific statutory purpose and the provision makes no mention of the administrative_proceeding described in sec_6320 we hold that the notice of revocation of certificate_of_release_of_lien that the secretary issued in this case did not provide petitioner a new opportunity for an administrative hearing and or judicial review under sec_6320 in respect of his liability for the tax additions to tax and interest that respondent assessed in date because the 30-day period within which petitioner could request an administrative hearing in response to the cdp_notice expired long before petitioner requested an administrative hearing in date the appeals_office letter dated date correctly stated that petitioner was not entitled to an administrative hearing in respect of the assessments entered in date under the circumstances we agree with respondent that the appeals_office letter should not be treated as the equivalent of a notice_of_determination for this purpose see 116_tc_255 holding that the court lacks jurisdiction to review a decision letter issued following an equivalent_hearing where the taxpayer failed to make a timely request for an administrative hearing consistent with the foregoing we will dismiss for lack of jurisdiction and strike so much of the petition as seeks review of the items that respondent assessed in date assessments entered in date on date respondent assessed additions to tax under sec_6651 for the years in issue these assessments were included in the unpaid amounts listed in the nftl although respondent now concedes that petitioner is entitled to an administrative hearing under sec_6320 to review those assessments he still maintains that the court lacks jurisdiction to review these assessments were of course not included in the unpaid amounts listed in the texas or oregon nftls respondent cites sec_301_6320-1 q a-d1 proced admin continued those items in this case because the appeals_office denied petitioner’s request for an administrative hearing as set forth in its letter dated date we disagree a request for an administrative hearing under sec_6320 must be filed during the 30-day period beginning on the day after business days after the day of the filing of an nftl sec_6320 sec_301_6320-1 q a- c3 proced admin regs provides in relevant part any request filed during the five business_day period before the beginning of the 30-day period will be deemed to be filed on the first day of the 30-day period see 127_tc_68 n as previously discussed on date the appeals_office received from petitioner a form dated date indicating that he was challenging an nftl and a proposed levy for the years in issue respondent continued regs which provides in relevant part that a taxpayer may receive more than one cdp hearing under sec_6320 with respect to a tax period where the same type of tax for the same period is involved but where the amount of the unpaid tax has changed as a result of an additional_assessment of tax or an additional accuracy-related or filing-delinquency penalty has been assessed respondent states that although the regulations do not refer to the assessment of an addition_to_tax under sec_6651 as a circumstance justifying a second cdp hearing the service has taken the position that the regulations should be interpreted to include these additions to tax acknowledges that he mailed the nftl to the oregon secretary of state sometime between june when it was executed and june when it was recorded and that the nftl is considered to have been filed when it was first received by the oregon secretary of state see eg tracey v united_states in re 394_br_635 bap 1st cir given the relatively short time between the date the nftl was executed and the date it was recorded we conclude that petitioner’s form was timely filed with respondent on date ie within five business days after the nftl was fileddollar_figure it follows that the appeals_office erred in failing to honor petitioner’s timely request for an administrative hearing insofar as he was seeking review of the additions to tax assessed in under the circumstances we will treat the appeals_office letter dated date as the equivalent of a determination under sec_6320 and sec_6330 see craig v commissioner t c pincite holding that an appeals_office decision letter issued in connection with an equivalent_hearing was a notice_of_determination sufficient to permit the taxpayer to invoke the tax court’s jurisdiction where the taxpayer made a timely request for an administrative hearing nor is our analysis affected by the form of respondent concedes that he cannot show that petitioner’s form was not timely filed the appeals_office letter or the lack of a proper administrative hearing in this case in lunsford v commissioner t c pincite we held that our jurisdiction is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition we went on to conclude that whether there was an appropriate hearing opportunity or whether the hearing was conducted properly is not a factor that precludes us from exercising our jurisdiction under sec_6320 and sec_6330 id pincite inasmuch as petitioner filed his petition with the court within days of date we conclude that he timely invoked the court’s jurisdiction under sec_6320 see sec_7502 to recapitulate we hold that the court lacks jurisdiction insofar as the petition seeks to challenge the tax additions to tax and interest that respondent assessed in date to that end we will dismiss for lack of jurisdiction and strike so much of the petition as refers to those items on the other hand the court has jurisdiction in this case insofar as the petition seeks review of the assessments entered against petitioner in date to provide for the orderly review and disposition of that matter we will remand the case to the appeals_office to conduct an administrative hearing and to issue a supplemental notice_of_determination as a final matter we note that there is no evidence in the record of any proposed levy action other than the one that was the subject of the petition for review filed at docket no 11905-11l because that matter was finally decided in as described above it follows that the court lacks jurisdiction to review a proposed levy in this case to reflect the foregoing an appropriate order will be issued
